MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail .and a fine of $50.00.
*140The narrative statement of facts reflects that Highway Patrolman Peterson testified that the appellant was arrested for speeding, that he staggered when he walked, smelled strongly of alcohol, talked with a slurred tongue, and begged not to be charged with driving while intoxicated.
Officer Mann testified that he booked the appellant upon his arrival at the jail and expressed the opinion that he was drunk.
Appellant, testifying in his own behalf, stated that he had no more than three beers on the day in question and was not staggering or speaking with a thick tongue when arrested. He also called four witnesses who had seen him on the day in question, and they testified that he was "not drunk.
The jury resolved this conflict in the evidence against the appellant, and we find it sufficient to support its verdict.
The sole question presented by brief is the failure of the trial court to grant his motion for new trial. The motion itself is a mere pleading, and we find no evidence adduced upon said motion; and therefore nothing is presented for review. 4 Texas Juris., p. 107, Sec. 71.
The judgment is affirmed.